Filed:    November 20, 1996


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                             No. 94-2141



Penn Advertising of Baltimore, Incorporated,

                                              Plaintiff - Appellant,

           versus

Mayor and City Council of Baltimore, etc., et
al,

                                             Defendants - Appellees.




                              O R D E R


     The Court amends its opinion filed November 13, 1996, as

follows:
     On page 2, section 5 -- the counsel information is deleted and

replaced with the following:

     Eric Michael Rubin, Walter E. Diercks, Jeffrey Harris,
     Darrin N. Sacks, RUBIN, WINSTON, DIERCKS, HARRIS & COOKE,
     Washington, D.C.; Andrew L. Frey, Kenneth S. Geller, Gary
     A. Orseck, H. Thomas Byron, III, MAYER, BROWN & PLATT,
     Washington, D.C., for Appellant. Neal M. Janey, City
     Solicitor, Burton Harry Levin, Principal Counsel, Sandra
     R. Gutman, Associate Solicitor, DEPARTMENT OF LAW,
     Baltimore, Maryland, for Appellees. Richard E. Wiley,
     Lawrence W. Secrest, III, Howard H. Bell, Daniel E. Troy,
     Luis de la Torre, WILEY, REIN & FIELDING, Washington,
     D.C., for Amici Curiae American Advertising Federation,
     et al. Mark S. Yurick, Senior Assistant City Solicitor,
                              - 2 -




     Office of the City Solicitor, CITY OF CINCINNATI,
     Cincinnati, Ohio, for Amicus Curiae City of Cincinnati.
     Daniel J. Popeo, Richard A. Samp, WASHINGTON LEGAL
     FOUNDATION, Washington, D.C., for Amicus Curiae
     Washington Legal Foundation. Donald Garner, Professor of
     Law, SOUTHERN ILLINOIS UNIVERSITY, Carbondale, Illinois;
     THE MARYLAND CONGRESS OF PARENTS & TEACHERS, INC.,
     Baltimore, Maryland, for Amicus Curiae Maryland Congress.
     Christopher J. Fritz, Julie Ellen Squire, Thomas C. Dame,
     GALLAGHER, EVELIUS & JONES, Baltimore, Maryland, for
     Amici Curiae Coalition for Beautiful Neighborhoods, et
     al. Louise H. Renne, City Attorney, Dennis Aftergut,
     Chief Assistant City Attorney, Barbara Solomon, Deputy
     City Attorney, John Cooper, Deputy City Attorney, San
     Francisco, California; Joan Gallo, City Attorney, George
     Rios, Assistant City Attorney, San Jose, California, for
     Amici Curiae City of San Francisco, et al. Frank W.
     Hunger, Assistant Attorney General, Douglas N. Letter,
     Appellate Litigation Counsel, Scott R. McIntosh,
     Appellate Staff, Civil Division, UNITED STATES DEPARTMENT
     OF JUSTICE, Washington, D.C., for Amicus Curiae United
     States.

     On page 3, lines 9-10 of the opinion -- the citation is

corrected to read "Anheuser-Busch, Inc. v. Schmoke, ___ F.3d ___,

No. 94-1431 (4th Cir. Nov. 13, 1996) ( Anheuser-Busch II) . . . ."

                                      For the Court - By Direction


                                         /s/ Patricia S. Connor

                                                   Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

PENN ADVERTISING OF BALTIMORE,
INCORPORATED,
Plaintiff-Appellant,

v.

MAYOR AND CITY COUNCIL OF
BALTIMORE, A Municipal Corporation;
KURT L. SCHMOKE, in his official
capacity as Mayor of Baltimore City;
DAVID TANNER, in his official capacity
as the General Superintendent of
Zoning Administration and
Enforcement of Baltimore City,
Defendants-Appellees.

THE AMERICAN ADVERTISING
FEDERATION; THE AMERICAN
                                         No. 94-2141
ASSOCIATION OF ADVERTISING AGENCIES;
THE ASSOCIATION OF NATIONAL
ADVERTISERS, INCORPORATED; THE
OUTDOOR ADVERTISING ASSOCIATION OF
AMERICA, INCORPORATED; WASHINGTON
LEGAL FOUNDATION; THE CITY OF
CINCINNATI, OHIO; THE MARYLAND
CONGRESS OF PARENTS & TEACHERS,
INCORPORATED; THE COALITION FOR
BEAUTIFUL NEIGHBORHOODS; BALTIMORE
CITY WIDE LIQUOR COALITION FOR
BETTER LAWS AND REGULATIONS; CITY
AND COUNTY OF SAN FRANCISCO; CITY
OF SAN JOSE; UNITED STATES OF
AMERICA,
Amici Curiae.
On Remand from the United States Supreme Court.
(S. Ct. No. 95-806)

Decided on Remand: November 13, 1996

Before NIEMEYER and HAMILTON, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by published opinion. Judge Niemeyer wrote the majority
opinion, in which Judge Hamilton joined. Senior Judge Butzner wrote
a dissenting opinion.

_________________________________________________________________

COUNSEL

Eric Michael Rubin, Walter E. Diercks, Jeffrey Harris, Darrin N. Sacks, RUBIN,
WINSTON, DIERCKS, HARRIS & COOKE, Washington, D.C.; Andrew L. Frey,
Kenneth S. Geller, Gary A. Orseck, H. Thomas Byron, III, MAYER, BROWN
& PLATT, Washington, D.C., for Appellant. Neal M. Janey, City Solicitor,
Burton Harry Levin, Principal Counsel, Sandra R. Gutman, Associate Solicitor,
DEPARTMENT OF LAW, Baltimore, Maryland, for Appellees. Richard E. Wiley,
Lawrence W. Secrest, III, Howard H. Bell, Daniel E. Troy, Luis de la Torre,
WILEY, REIN & FIELDING, Washington, D.C., for Amici Curiae American
Advertising Federation, et al. Mark S. Yurick, Senior Assistant City Solicitor,
Office of the City Solicitor, CITY OF CINCINNATI, Cincinnati, Ohio, for
Amicus Curiae City of Cincinnati. Daniel J. Popeo, Richard A. Samp,
WASHINGTON LEGAL FOUNDATION, Washington, D.C., for Amicus Curiae
Washington Legal Foundation. Donald Garner, Professor of Law, SOUTHERN
ILLINOIS UNIVERSITY, Carbondale, Illinois; THE MARYLAND CONGRESS
OF PARENTS & TEACHERS, INC., Baltimore, Maryland, for Amicus Curiae
Maryland Congress. Christopher J. Fritz, Julie Ellen Squire, Thomas C. Dame,
GALLAGHER, EVELIUS & JONES, Baltimore, Maryland, for Amici Curiae
Coalition for Beautiful Neighborhoods, et al. Louise H. Renne, City Attorney,
Dennis Aftergut, Chief Assistant City Attorney, Barbara Solomon, Deputy
City Attorney, John Cooper, Deputy City Attorney, San Francisco, California;



                   2
Joan Gallo, City Attorney, George Rios, Assistant City Attorney, San Jose, Cali-
fornia, for Amici Curiae City of San Francisco, et al. Frank W. Hunger, Assistant
Attorney General, Douglas N. Letter, Appellate Litigation Counsel, Scott R. McIntosh,
Appellate Staff, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Amicus Curiae United States.

_________________________________________________________________

OPINION

NIEMEYER, Circuit Judge:

On May 13, 1996, The Supreme Court handed down its decision
in 44 Liquormart, Inc. v. Rhode Island, 116 S. Ct. 1495 (1996), and
shortly thereafter vacated our decision in this case and remanded it to
us "for further consideration in light of 44 Liquormart, Inc. v. Rhode
Island." 116 S. Ct. 2575 (1996). We have read the opinion in 44
Liquormart and have considered its impact on the judgment in this
case. For the reasons given in Anheuser-Busch, Inc. v. Schmoke, 63
F.3d 1305 (4th Cir. 1995) (Anheuser-Busch I), as modified by our
decision today in Anheuser-Busch, Inc. v. Schmoke, ___ F.3d ___,
No. 94-1431 (4th Cir. Nov. 13, 1996) (Anheuser-Busch II), we conclude that 44
Liquormart does not require us to change our decision in this case.
Accordingly, we affirm the district court's judgment for the reasons
previously given and readopt our previous decision as modified by
Anheuser-Busch II. See Penn Adv. of Baltimore v. Mayor and City
Council of Baltimore, 63 F.3d 1318 (4th Cir. 1995).

IT IS SO ORDERED

BUTZNER, Senior Circuit Judge, dissenting:

I dissent for reasons that I explained in my dissent in No. 94-1431,
Anheuser-Busch, Inc. v. Schmoke, and No. 94-1432, Penn Advertising
of Baltimore, Inc. v. Curran.

                   3